DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed on 05/27/2022. Claims 1, 5, 6, 10, 11 and 15 are pending, and likewise, Claims 1, 5, 6, 10, 11 and 15 have been examined. 

Response to Amendment
Amendment filed 05/27/2022 has been considered by examiner. The rejections under 35 U.S.C. 102/103 have been removed. The rejections under 35 U.S.C. 101 have not been traversed.

Response to Arguments
Applicant’s arguments, see Remarks Pg 9-11, filed 05/27/2022, with respect to the rejections under 35 U.S.C. 102/103 of Claims 1, 5, 6, 10, 11 and 15,  have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102/103 of Claims 1, 5, 6, 10, 11 and 15, has been withdrawn. 
Applicant's arguments, see Remarks Pg 8-9, filed 05/27/2022, with respect to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues that the abstract idea of Claim 1 is integrated into a practical application. Examiner respectfully disagrees. Claims 1, 6, and 11 recite “A computer-implemented”, “An electronic device, comprising at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor 3Serial No. 16/885358Atty. Dkt. No. BAIB0128PUSAReply to Office Action of March 23, 2022PBF20132USto perform a method” and “A non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method” respectively. These limitations direct towards using a computer for the method, and do not impose any meaningful limitations on practicing the abstract idea. See MPEP 2106.05(f). Mere instructions to apply a judicial exception using a generic computer does not integrate the judicial exception into a practical application. Applicant discusses “sufficiently learn layers” of the model in the arguments. However, the claims do not recite any structure of the model other than “model”. Limitations to the model, of what is conventional in the art, or structure in the specification, is not read into the claims. Without any further detail of the model, the claims do not limit the model in a way that would require a computer for usable performance. 
Therefore the Examiner maintains the rejections, the Claims as drafted are directed towards an abstract idea without significantly more. 

Claim Objections

Claim  1, 6 and 11, are objected to because of the following informalities:  
The limitation “strategy of words, phrases and/or entities, comprising” on Ln 9, 14 and 11, of Claims 1, 6 and 11 respectively. This limitation makes it optional which of the three “words”, “phrases” or “entities” is used to read on the claims. However, the following “comprising” and the following limitations that each address strategies of words, phrases and entities, are written in such a way that the option for one of these three to satisfy the whole limitation, is removed. Because of this, the claims have been interpreted as needing all three of words, phrases and entities, and not at least one of the three. To avoid confusion in the claims, it is recommended to remove the “or” limitation who’s optionality is nullified by the rest of the claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 6, 10, 11 and 15  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	The independent Claims 1, 6 and 11, recite “collecting a training corpus set including a plurality of training corpuses;”, “and training the semantic representation model using the training corpus set based on lexicon, grammar and semantics, wherein the training the semantic representation model using the training corpus set based on lexicon comprises:”, “training the semantic representation model using the training corpus set based on a masking strategy of words, phrases and/or entities, comprising:”, “marking words, phrases and entities in training sentences obtained from the training corpus set;”, “training the semantic representation model using the obtained training sentences and the marked words, based on a word granularity;”, “training the semantic representation model using the obtained training sentences and the marked phrases, based on a phrase granularity;”, “and training the semantic representation model using the obtained training sentences and the marked entities, based on an entity granularity, wherein the word granularity and entity granularity are greater than a character granularity and the phrase granularity is greater than the word granularity and the entity granularity;”, “training the semantic representation model using the training corpus set to cause it to learn a capability of analyzing whether an initial letter of a word needs to be capitalized in different contexts;”, “and training the semantic representation model using the training corpus set to cause it to learn a capability of predicting whether words in the training corpus set occur in other segments of an original document,”, 2Serial No. 16/885358Atty. Dkt. No. BAIBO128PUSA “Reply to Office Action of March 23, 2022PBF20132US wherein the training the semantic representation model using the training corpus set based on grammar comprises at least one of the following:”, “training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing an order relationship of different segments of the training corpus;”, “and training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a positional relationship of any two sentence pairs,”, “wherein the training the semantic representation model using the training corpus set based on semantics comprises at least one of the following:”, “training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a logic relationship between two continuous sentences;”, “and training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing correlation between a query and a webpage title in the training corpus”.
	Claim 1 also recites “A computer-implemented method for processing a semantic representation model, wherein the method comprises the following steps”. Claim 6 also recites “An electronic device, comprising at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor 3Serial No. 16/885358Atty. Dkt. No. BAIB0128PUSA Reply to Office Action of March 23, 2022PBF20132US to perform a method for processing a semantic representation model, wherein the method comprises the following steps. Claim 11 also recites “A non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method for processing a semantic representation model, wherein the method comprises the following steps”.
	The limitations of “collecting a training corpus set including a plurality of training corpuses;”, “and training the semantic representation model using the training corpus set based on lexicon, grammar and semantics, wherein the training the semantic representation model using the training corpus set based on lexicon comprises:”, “training the semantic representation model using the training corpus set based on a masking strategy of words, phrases and/or entities, comprising:”, “marking words, phrases and entities in training sentences obtained from the training corpus set;”, “training the semantic representation model using the obtained training sentences and the marked words, based on a word granularity;”, “training the semantic representation model using the obtained training sentences and the marked phrases, based on a phrase granularity;”, “and training the semantic representation model using the obtained training sentences and the marked entities, based on an entity granularity, wherein the word granularity and entity granularity are greater than a character granularity and the phrase granularity is greater than the word granularity and the entity granularity;”, “training the semantic representation model using the training corpus set to cause it to learn a capability of analyzing whether an initial letter of a word needs to be capitalized in different contexts;”, “and training the semantic representation model using the training corpus set to cause it to learn a capability of predicting whether words in the training corpus set occur in other segments of an original document,”, 2Serial No. 16/885358Atty. Dkt. No. BAIBO128PUSA “Reply to Office Action of March 23, 2022PBF20132US wherein the training the semantic representation model using the training corpus set based on grammar comprises at least one of the following:”, “training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing an order relationship of different segments of the training corpus;”, “and training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a positional relationship of any two sentence pairs,”, “wherein the training the semantic representation model using the training corpus set based on semantics comprises at least one of the following:”, “training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a logic relationship between two continuous sentences;”, “and training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing correlation between a query and a webpage title in the training corpus” as drafted covers a mental process, as this could be done mentally or by hand with pen and paper.
	This judicial exception is not integrated into a practical application. Claim 1 also recites “A computer-implemented method for processing a semantic representation model, wherein the method comprises the following steps”. Claim 6 also recites “An electronic device, comprising at least one processor; and a memory communicatively connected with the at least one processor; wherein the memory stores instructions executable by the at least one processor, and the instructions are executed by the at least one processor to enable the at least one processor 3Serial No. 16/885358Atty. Dkt. No. BAIB0128PUSA Reply to Office Action of March 23, 2022PBF20132US to perform a method for processing a semantic representation model, wherein the method comprises the following steps. Claim 11 also recites “A non-transitory computer-readable storage medium storing computer instructions therein, wherein the computer instructions are used to cause the computer to perform a method for processing a semantic representation model, wherein the method comprises the following steps”. All of these limitations direct towards using a computer for the method, and do not impose any meaningful limits on practicing the abstract idea. Claim 1, 6 and 11, do not contain any additional limitations.
	The Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claim 1, 6 and 11, do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1, 6 and 11, do not contain any additional limitations. The claims as drafted, are not patent eligible.

	Dependent Claims 5, 10, and 15, recite the additional limitations of “wherein after training the semantic representation model using the training corpus set based on at least one of lexicon, grammar and semantics, the method further comprises: training the semantic representation model based on a pre-collected task corpus set of natural language processing, to obtain a corresponding task model of natural language processing; and executing the task of natural language processing, based on the task model of natural language processing”. These limitations cover mental processes, as they could be done mentally or by hand with pen and paper.
	These judicial exceptions are not integrated into a practical application, as there are no additional limitations.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there are not additional limitations. The claims as drafted are not patent eligible.


	Allowable Subject Matter
Claims 1, 5, 6, 10, 11 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
References discussed are:
Delvin et al. (BERT: Pre-training of Deep Bidirectional Transformers for Language Understanding) hereinafter Delvin.
Peleg (US 20220198136 A1) (claims priority to provisional 62943493 20191204).
Conneau et al. (Supervised Learning of Universal Sentence Representations from Natural Language Inference Data) hereinafter Conneau.
Nguyen et al. (Fast and Accurate Capitalization and Punctuation for Automatic Speech Recognition Using Transformer and Chunk Merging) hereinafter Nguyen.
Spiccia et al. (A word prediction methodology for automatic sentence completion) hereinafter Spiccia.
Alt et al. (Improving Relation Extraction by Pre-trained Language Representations) hereinafter Alt et al..
The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 1:
Delvin teaches a computer-implemented method for processing a semantic representation model, wherein the method comprises the following steps: collecting a training corpus set including a plurality of training corpuses(Pg 5, Para 2, Pre-training data, Ln 3-5, we use the BooksCorpus and English Wikipedia); 
and training the semantic representation model using the training corpus set based on lexicon, grammar(Pg 4, Para 4, Pre-training BERT, Ln 4-6, we pre-train BERT using two unsupervised tasks. The task describe in (Pg 4, Para 5, Task #1: Masked LM) is based on lexicon. Grammar is taught by Pg 4, Para. 8, Task#2: Next Sentence Prediction, Ln 3-4, understanding the relationship between sentences, Ln 7-8, we train for a binarized next sentence prediction task), 
wherein the training the semantic representation model using the training corpus set based on lexicon comprises: training the semantic representation model using the training corpus set based on a masking strategy of words(Pg 4, Para 4, Pre-training BERT, Ln 4-6, we pre-train BERT using two unsupervised tasks. Pg 4, Para 5, Task #1: Masked LM, Ln 10, predict the target word. Pg 4, Para 6, Ln 1-3, we mask some percentage of the input tokens at random), 
comprising: marking words in training sentences obtained from the training corpus set(Pg 4, Para 4, Pre-training BERT, Ln 4-6, we pre-train BERT using two unsupervised tasks. Pg 4, Para 6, Ln 1-3, we mask some percentage of the input tokens at random); 
training the semantic representation model using the obtained training sentences and the marked words, based on a word granularity(Pg 4, Para 4, Pre-training BERT, Ln 4-6, we pre-train BERT using two unsupervised tasks. Pg 4, Para 5, Task #1: Masked LM, Ln 10, predict the target word); 
wherein the word granularity are greater than a character granularity(Pg 4, Para 5, Task #1: Masked LM, Ln 10, predict the target word);
Reply to Office Action of March 23, 2022PBF20132USwherein the training the semantic representation model using the training corpus set based on grammar comprises at least one of the following: training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing an order relationship of different segments of the training corpus; 
and training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a positional relationship of any two sentence pairs(Pg 4, Para. 8, Task#2: Next Sentence Prediction, Ln 3-4, understanding the relationship between sentences, Ln 7-8, we train for a binarized next sentence prediction task).
Delvin does not teach phrases….comprising: marking phrases in training sentences obtained from the training corpus set;
	training the semantic representation model using the obtained training sentences and the marked phrases, based on a phrase granularity;
	the phrase granularity is greater than the word granularity.
In the same field of NLP Token prediction, Peleg teaches phrases….comprising: marking phrases in training sentences obtained from the training corpus set(Para [0139], Ln 11-12, MLM successfully predicts the masked word or phrase, Ln 5-9, extracting a plurality of sentences where the word appears in the corpus (e.g., each sentence may provide an example “context” for the word or phrase); (2) for these contexts, a Masked Language Model (e.g., BERT) may be used to mask the word and attempt to predict it. Priority date of reference relies of provisional application 62943493 20191204, subject matter can be found in Pg 11-12, Component A & Component B, & Pg 1, overview); 
training the semantic representation model using the obtained training sentences and the marked phrases, based on a phrase granularity(Ln 5-9, extracting a plurality of sentences where the word appears in the corpus (e.g., each sentence may provide an example “context” for the word or phrase); (2) for these contexts, a Masked Language Model (e.g., BERT) may be used to mask the word and attempt to predict it. Para [0043], Ln 9-15, models may be trained, for example, using large corpuses of text, masking different segments of text (e.g., tokens), and one or more reward functions that penalize the system during training for generating text replacements);
the phrase granularity is greater than the word granularity(Para [0139], Ln 11-12, MLM successfully predicts the masked word or phrase).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Delvin, with the Phrase masking of Peleg, as it improves quality of generated text(Para [0004], Ln 9-14).
The combination of Delvin and Peleg does not teach and semantics,
wherein the training the semantic representation model using the training corpus set based on semantics comprises at least one of the following: training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a logic relationship between two continuous sentences; and training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing correlation between a query and a webpage title in the training corpus.
In the same field of NLP transfer learning, Conneau teaches and semantics(Pg 2, Para. 8, 3.1 The Natural Language Inference task, Ln 1-4, sentence pairs, manually labeled with one of three categories: entailment, contradiction and neutral),
wherein the training the semantic representation model using the training corpus set based on semantics comprises at least one of the following: training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing a logic relationship between two continuous sentences(Pg 2, Para. 8, 3.1 The Natural Language Inference task, Ln 1-4, sentence pairs, manually labeled with one of three categories: entailment, contradiction and neutral); 
and training the semantic representation model using the training corpus set to enable it to learn a capability of recognizing correlation between a query and a webpage title in the training corpus(optional limitation).
	It would have been obvious for one skilled in the art, at the effective time of filling,
to modify the combination Delvin and Peleg with the natural language inference task of Conneau, as it can improve performance in other natural language processing tasks(Pg 9, Para. 3, Conclusion, Ln 1-6).
	The combination of Delvin, Peleg and Conneau does not teach training the semantic representation model using the training corpus set to cause it to learn a capability of analyzing whether an initial letter of a word needs to be capitalized in different contexts.
	In the same field of NLP, Nguyen teaches training the semantic representation model using the training corpus set to cause it to learn a capability of analyzing whether an initial letter of a word needs to be capitalized in different contexts(Pg 2, 3.1. Capitalization and, Para 1, Ln 4, on sequence-to-sequence LSTM model(context), Para 2, Ln 2-3, batch size of 4096 and trained for 200 epochs. Abstract, Ln 8-10, we propose a method to restore the punctuation and capitalization for long-speech ASR transcription).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Delvin, Peleg and Conneau with the capitalization model of Nguyen, as it improves performance downstream tasks such as NER or POS(Abstract, Ln 5-8).
The combination of Delvin, Peleg, Conneau and Nguyen does not teach and training the semantic representation model using the training corpus set to cause it to learn a capability of predicting whether words in the training corpus set occur in other segments of an original document.2Serial No. 16/885358Atty. Dkt. No. BAIBO128PUSA
In the same field of NLP, Spiccia teaches and training the semantic representation model using the training corpus set to cause it to learn a capability of predicting whether words in the training corpus set occur in other segments of an original document(Pg 242, III Results, Para 1, Ln 1-7, test dataset, composed by 1040 questions [9]. Each question consists in a sentence having a missing word and five possible words as valid answers. The challenge includes a training dataset composed by 522 books from Project Gutenberg. We used this dataset in order to build the frequency matrices. Abstract, Ln 8-9, We propose a function for scoring candidate terms for the missing word in a sentence).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Delvin, Peleg, Conneau and Nguyen, with the word prediction of Spiccia, as it has improved scalability to larger data sets(Abstract, Ln 5-8).
The combination of Delvin, Peleg, Conneau, Nguyen and Spiccia does not teach and/or entities…comprising: marking entities in training sentences obtained from the training corpus set; and training the semantic representation model using the obtained training sentences and the marked entities, based on an entity granularity, entity granularity are greater than a character granularity and the phrase granularity is greater than the entity granularity.
	Alt et al. teaches  an entity masking strategy(Pg 7, 3.3 Entity masking), however this is not used for predicting the entities, a model is trained for an unrelated task with its input entities masked. For this reason, this was decided to not read on “and training the semantic representation model using the obtained training sentences and the marked entities, based on an entity granularity”. Therefore the Claim contains allowable subject matter over the cited references, alone or in combination.
	The allowable subject matter of the claim relies on an interpretation which was previously mentioned in the Claim objection above. On line 9 of Claim 1, the limitation “strategy of words, phrases and/or entities, comprising” offers an option as to which of the three satisfies the claims, but the following limitations remove that optionality. The claims have been interpreted as needing all three of the strategies of “words”, “phrases” and “entities”, in the combination of references, in order to read on the claims. If the claims were written in such a way that the optionality remained, this claim would not be indicated as containing allowable subject matter over prior art.

	Regarding Claims 6 and 11:
	Claims 6 and 11 contain allowable subject matter for the same reasons as Claim 1 shown above.

	Regarding Claims 5, 10 and 15:
	Claims 5, 10 and 15 contain allowable subject matter as they depend from a claim containing allowable subject matter.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Summers et al. (US 20210004485 A1).
Masks entities as personal information.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658